IN THE SUPREME COURT OF IOWA
                              No. 09–0507

                           Filed July 29, 2011


MICHAEL ANDERSON,

      Appellant,

vs.

STATE OF IOWA,

      Appellee.



      On review from the Iowa Court of Appeals.



      Appeal from the Iowa District Court for Story County, Dale E.

Ruigh, Judge.



      Defendant seeks sentencing credit for probationary period when he

was subject to electronic monitoring and home supervision. COURT OF

APPEALS     DECISION     VACATED;      DISTRICT      COURT   JUDGMENT

REVERSED AND CASE REMANDED.



      Mark C. Smith, State Appellate Defender, and Patricia A. Reynolds,

Assistant State Appellate Defender, for appellant.



      Thomas J. Miller, Attorney General, Kyle P. Hanson, Assistant

Attorney General, Stephen H. Holmes, County Attorney, and Mary Howell

Sirna, Assistant County Attorney, for appellee.
                                           2

WATERMAN, Justice.

       “Ours not to reason why, ours but to read, and apply. It is our

duty to accept the law as the legislative body enacts it.” Holland v. State,

253 Iowa 1006, 1011, 115 N.W.2d 161, 164 (1962) (Thompson, J.). 1 In

this case we must decide whether a convicted sex offender incarcerated

after revocation of his probation is entitled to credit against his prison

sentence for time spent living at home under supervised probation

wearing an electronic monitoring device on his ankle. The district court

denied the credit, and a divided court of appeals affirmed. Although it is

counterintuitive to count days living at home against a state prison

sentence, we conclude the plain language of Iowa Code section 907.3(3)

(2007), requires credit for the time Anderson was committed to electronic

monitoring and home supervision during his probation.                 We therefore

vacate the decision of the court of appeals, reverse the district court

ruling, and remand for entry of an order providing that sentencing credit.

       I. Background Facts and Proceedings.

       Defendant,     Michael      Leroy   Anderson,     was    charged     by   trial

information with two counts of second-degree sexual abuse. On April 15,

2004, Anderson entered an Alford plea of guilty to two counts of enticing

away a minor, a class “D” felony. The district court accepted the plea

and entered judgment.         The district court sentenced Anderson to two


       1Justice Thompson’s timeless admonition regarding our court’s role in statutory

interpretation evokes the syntax of Alfred, Lord Tennyson’s epic poem “The Charge of
the Light Brigade”:
       Not tho’ the soldier knew
       Some one had blunder’d:
       Theirs not to make reply,
       Theirs not to reason why,
       Theirs but to do and die,
       Into the valley of Death
       Rode the six hundred.
                                     3

five-year prison terms, to be served consecutively, but suspended both

sentences and placed him on probation with the Second Judicial District

Department of Correctional Services (DCS) for five years on each count.

      Anderson’s first probation requirement was to undergo sex-

offender treatment, residing “at the Marshalltown Residential Facility

until such time as maximum benefits ha[d] been derived.”          Anderson

could leave for work, but otherwise had to remain at the facility.

Anderson was discharged from the Marshalltown facility on March 5,

2005, subject to the remaining conditions of his probation. Any benefits

he received from his sex-offender treatment proved short-lived.

      The DCS placed Anderson on electric monitoring and home

supervision. An electronic monitoring device was attached to his ankle

to be worn at all times. Probation officer Ellen Barker was assigned to

his case, and he had to check in with her daily. Anderson was required

to maintain employment, and he worked six days a week.            The DCS

allowed him one hour to return home from work in order to run errands.

He could obtain permission to leave his house in the evening for

entertainment, such as attending movies; and with permission, he could

remain out until 1 a.m. and travel outside the county.            At home,

Anderson had unlimited access to television, internet, and video games.

      Another probation requirement prohibited Anderson from contact

with children age sixteen or younger. On March 3, 2006, Barker filed a

report of violation, stating Anderson had “numerous contacts with

sixteen-year-old girls.” Specifically, Anderson, then age thirty-seven, told

Barker he was getting calls from both the parents of his “girlfriend,” S.R.,

and the Iowa Falls police threatening to press charges if he did not stay

away from her.    He claimed he thought S.R. was age twenty.        Barker

obtained the police report indicating S.R. was age sixteen, met Anderson
                                      4

over the internet on the website Mate1.com, got together with him five or

six times, and had spent the night at his house. The report also noted

Anderson had provided Bacardi rum to S.R.’s sixteen-year-old friend. On

March 10, Barker went to Anderson’s home to warn him against

contacting minors.     Later that evening, Barker received a tip from the

police that S.R. was at Anderson’s home. Barker went there with two

officers and found S.R. hiding naked in a spare bedroom under the bed.

A search of Anderson’s computer revealed he frequented pornography

websites, dating websites, and chat rooms, and he downloaded pictures

of clothed children.

      On May 24, the district court revoked Anderson’s probation and

reinstated the prison terms not to exceed ten years.           He received

sentencing credit for the time he spent in the Marshalltown residential

facility, but not for the time he lived at home under electronic monitoring

and supervision. Anderson filed an application for postconviction relief

seeking such credit.    The district court denied Anderson’s application,

concluding the statutory scheme only provided sentencing credit for time

spent in a jail-like facility.   The district court reasoned his electronic

monitoring and home supervision did not restrict his liberty in a manner

similar to jail and that awarding him sentencing credit would “eviscerate

the difference between probation and incarceration” and “lead to an

absurd result.” The court of appeals affirmed with a dissent. We granted

Anderson’s application for further review.

      II. Standard of Review.

      We review statutory interpretation issues raised in postconviction

relief actions for correction of errors at law.   Harrington v. State, 659
N.W.2d 509, 519–20 (Iowa 2003).
                                      5

      III. Principles of Statutory Interpretation.

      Anderson argues both Iowa Code sections 903A.5(1) and 907.3(3)

entitle him to receive credit for time served under electronic monitoring

and home supervision. The State argues the legislature only intended to

award defendants sentencing credit for time served in a jail-like setting.

      When tasked with interpreting a statute we have stated:

      “[O]ur primary goal is to give effect to the intent of the
      legislature.” State v. Anderson, 782 N.W.2d 155, 158 (Iowa
      2010). “That intent is evidenced by the words used in the
      statute.” State v. Kidd, 562 N.W.2d 764, 765 (Iowa 1997).
      “When a statute is plain and its meaning clear, courts are
      not permitted to search for meaning beyond its express
      terms.” State v. Chang, 587 N.W.2d 459, 461 (Iowa 1998).
      In the absence of legislative definition, we give words their
      ordinary meaning.       In interpreting criminal statutes,
      however, we have repeatedly stated that provisions
      establishing the scope of criminal liability are to be strictly
      construed with doubts resolved therein in favor of the
      accused.

State v. Hearn, 797 N.W.2d 577, 583 (Iowa 2011) (other citations omitted)

(internal quotation marks omitted); see also State v. Rodenburg, 562
N.W.2d 186, 189 (Iowa 1997) (construing sentencing credit provision

using “the legal maxim that when statutory language is not ambiguous,

or when a statute is plain and its meaning is clear, this court need not
search for legislative intent or a meaning beyond the expressed

language”);   3 Norman J. Singer & J.D. Shambie Singer, Statutes and

Statutory Construction § 58:4, at 120 (7th ed. 2008) (statutes impinging

on liberty interests are subject to strict construction).

      IV. Iowa Code Section 903A.5(1).

      Anderson argued he is entitled to credit for time served monitored

at home based on Iowa Code section 903A.5(1), which awards sentencing

credit to any “inmate . . . confined to a county jail or other correctional or

mental facility at any time prior to sentencing, or after sentencing but
                                           6

prior to the case having been decided on appeal.” 2 The district court and

court of appeals correctly determined Anderson is not entitled to

sentencing credit under section 903A.5(1).

       Anderson’s electronic monitoring and home supervision does not

make him an “inmate . . . confined to a county jail or other correctional

or mental facility” within the meaning of section 903A.5(1).                          In

Rodenburg, we noted, “The statutory words here are plain and

unambiguous and clearly only allow credit for time served in state

correctional institutions or detention facilities.” 562 N.W.2d at 189. We

held the defendant was not entitled to sentencing credit for time spent in

police custody at a hospital because the hospital was not a “jail or other

correctional facility.”     Id.   Similarly, Anderson’s home is not a “jail or

other correctional facility.” Section 903A.5(1) does not entitle Anderson

to sentencing credit for time spent under home supervision and

electronic monitoring.

       V. Iowa Code Section 907.3(3).

       A. The Statutory Scheme. Sentencing credits are also allowed

under Iowa Code section 907.3(3), which provides:

       By record entry at the time of or after sentencing, the court
       may suspend the sentence and place the defendant on
       probation upon such terms and conditions as it may require
       including commitment to an alternate jail facility or a
       community correctional residential treatment facility to be
       followed by a term of probation as specified in section 907.7,
       or commitment of the defendant to the judicial district
       department of correctional services for supervision or services
       under section 901B.1 at the level of sanctions which the
       district department determines to be appropriate and the
       payment of fees imposed under section 905.14. A person so
       committed who has probation revoked shall be given credit for
       such time served.

       2Effective  July 1, 2011, the legislature amended section 903A.5(1) to award
sentencing credit for time spent presentence in a “municipal holding facility” as well as
“county jail” and “other correctional or mental facility.” 2011 Iowa Acts H.F. 271, § 3.
                                    7

(Emphasis added.) The court of appeals concluded this provision did not

require Anderson to receive credit for his time spent under home

supervision monitored electronically with the ankle bracelet.         We

disagree.

      This court, in 1982, construed an earlier version of this statute to

hold a defendant was not entitled to sentencing credit for time spent on

probation because no provision specifically authorized such a sentencing

credit.   Trecker v. State, 320 N.W.2d 594, 595 (Iowa 1982) (“Denial of

credit is appropriate under circumstances where the restrictions imposed

cannot be equated with incarceration.”). The court of appeals majority

relied on Trecker to deny Anderson’s request for credit. Section 907.3(3),

however, was amended in 1996 specifically to provide defendants

sentencing credit for time served while “commit[ed] . . . to the judicial

district department of correctional services for supervision or services

under section 901B.1 at the level of sanctions which the district

department determines to be appropriate.”     1996 Iowa Acts ch. 1193,

§ 19. The 1996 amendment added the statutory authorization Trecker

found lacking earlier. This is the operative statutory language governing

Anderson’s application.   This appeal presents our first opportunity to

construe the statute as amended in 1996.

      Sections 907.3(3) and 901B.1 should be read together to determine

when sentencing credit is awarded. Iowa Code section 901B.1 provides a

“corrections continuum” describing five levels of corrections sanctions.

The State argues the legislature intended to limit sentencing credit to

only jail-like probation sanctions because, otherwise, a defendant would

be entitled to sentencing credit for any probation sanction, even

unsupervised sanctions such as fines or community service. The State’s

argument overlooks distinctions between the continuum’s different
                                           8

sanction levels and section 907.3(3)’s language restricting sentencing

credit to sanctions when the DCS provides “supervision or services.”

       Level   one   sanctions      are    “[n]oncommunity-based              corrections

sanctions,” which include self-monitored sanctions and sanctions “which

are monitored for compliance by other than the . . . department of

correctional services.” Iowa Code § 901B.1(1)(a). A defendant subjected

to a level one sanction is not committed to correctional services “for

supervision or services.”        Id. §§ 901B.1(1)(a), 907.3(3).         Accordingly, a

defendant is not entitled to sentencing credit for level one sanctions.

       The remaining sanction levels all require the DCS to supervise the

defendant.      Level     two    sanctions      include     “monitored        sanctions,”

“supervised sanctions,” and “intensive supervision sanctions,” which

include electronic monitoring, day reporting, and work release programs.

Id.   § 901B.1(1)(b).      Level     three      sanctions     are     entitled     “quasi-

incarceration” and include residential facilities and house arrest with

electronic monitoring. Id. § 901B.1(1)(c). Level four and five sanctions

require incarceration.      Id. § 901B.1(1)(d)–(e). Since these sanctions all

involve “supervision or services” under section 901B.1, section 907.3(3)

plainly states defendants subjected to these sanctions are entitled to

sentencing credit. In summary, when sections 907.3(3) and 901B.1 are

read together, a defendant is entitled to sentencing credit “for such time

served” while he is committed to the DCS and placed in level two or

greater sanctions under section 901B.1.

       The district court’s judgment and sentence “placed [Anderson]

upon    probation    to    the    Second       Judicial    District    Department       of

Correctional Services” and thereby committed Anderson to the DCS. The

DCS    monitored     him     electronically      and      imposed     daily      reporting

requirements. Regardless of whether Anderson’s sanctions are classified
                                           9

as level three “house arrest” or level two “intensive supervised sanctions,”

Anderson was “committed” to the DCS for “supervision or services.” See

State v. Pickett, 671 N.W.2d 866, 871 (Iowa 2003) (finding DCS’s

“administrative supervision of the defendant’s probation, checking for

compliance      and    notifying    the    court    when     compliance      was     not

forthcoming” to mean the defendant was “subject to supervision” within

the meaning of section 905.14(1)).               The plain language of section

907.3(3), therefore, entitles Anderson to sentencing credit for his time

served subject to electronic monitoring and home supervision.

       B. Alleged Ambiguities.            The State nevertheless argues section

907.3(3) is ambiguous, contending “it is unclear whether ‘so committed’

[in section 907.3(3)] refers to placement in a residential facility, to

placement in the corrections continuum or both.” The State also argues

“such time served” should be limited to time spent in a jail-like facility.

These arguments are defeated by the statute’s use of the disjunctive “or.”

Section 907.3(3) refers to “commitment to an alternate jail facility or a

community residential treatment facility . . . , or commitment . . . to the

judicial district department of correctional services for supervision or

services.” (Emphasis added.) The provision’s next sentence states, “A

person so committed . . . shall be given credit for such time served.” Iowa

Code § 907.3(3) (emphasis added).              Section 907.3(3) thereby describes

several alternatives to which a defendant may be “committed.”                       The

provision’s final sentence, stating a person “so committed” is entitled to

sentencing credit, plainly applies to each of the alternatives for

“commitment.” We find no textual ambiguity. 3


       3Because   we find the operative statutory language to be unambiguous, we need
not decide whether the rule of lenity applies to a sentencing credit statute. See Bifulco
v. United States, 447 U.S. 381, 387, 100 S. Ct. 2247, 2252, 65 L. Ed. 2d 205, 211
(1980) (“In past cases the Court has made it clear that this principle of statutory
                                          10

       The State further argues “the ambiguity of the provision is

heightened given its legislative history.”         Before 1996, section 907.3(3)

referred only to commitment to an alternate jail facility or a community

correctional residential treatment facility and stated a person “so

committed” is entitled to credit “for such time served.”                  Iowa Code

§ 907.3(3) (1995).         The 1996 amendment added the phrase “or

commitment of the defendant to the judicial district department of

correctional services for supervision or services,” without amending the

next sentence providing credit for “such time served” by persons “so

committed.”      1996 Iowa Acts ch. 1193, § 19.            The State suggests the

legislature added the DCS “supervision or services” language without

intending to require sentencing credit for persons living outside jail-like

facilities—that is, the failure to narrow the next sentence was an

oversight. Speculation that the legislature did not mean what it said is

unpersuasive. See Iowa R. App. P. 6.904(3)(m) (“In construing statutes,

the court searches for the legislative intent as shown by what the

legislature said, rather than what it should or might have said.”). The

legislature’s chosen language awards sentencing credit to defendants

committed to the DCS for “supervision or services,” including those living

at home under electronic monitoring. It is worth repeating in full Justice

Thompson’s timeless admonition regarding our court’s role in statutory

interpretation:

       Why the change was made, why the legislature deemed it
       proper . . . , we do not know, nor is it important that we
       should understand. Ours not to reason why, ours but to
       read, and apply. It is our duty to accept the law as the

________________________
construction [the rule of lenity] applies not only to interpretations of the substantive
ambit of criminal prohibitions, but also to the penalties they impose.”); Hearn, 797
N.W.2d at 585 (“The rule of lenity requires that ambiguous statutes imposing criminal
liability be strictly construed in favor of the defendant.”).
                                     11
      legislative body enacts it. We do not decide what the
      legislature might have said, or what it should have said in
      the light of the public interest to be served, but only what it
      did say; and this we must gather from the language actually
      used. When a statute is plain and its meaning clear, there is
      no room for interpretation; or, to put it in another way, there
      is only one possible construction. . . .
             If we do not follow the clear language of a statute, or of
      the Constitution, but by a fallacious theory of construction
      attempt to impose our own ideas of what is best, even if in so
      doing we conceive that we are promoting the public welfare
      and achieving a desirable result, we are indulging in judicial
      legislation and are invading the province of the Legislative
      branch of the Government, or of the electorate in amending
      the basic law. The end does not in such cases justify the
      means. We must accept [the statute] as the legislature wrote
      it, and its meaning is definite and beyond fair debate.

Holland, 253 Iowa at 1011, 115 N.W.2d at 164.

      Finally, the State argues the “statutory scheme” indicates the

legislature only intended a defendant to receive sentencing credit when

committed to a jail-like facility. The State notes sentencing credits are

not allowed following revocation of a deferred sentence. See Iowa Code

§ 907.3(2).   According to the State, the legislature would not have

intended different sentencing credit results for deferred sentences and

suspended sentences. We disagree, based on the differences between the

sentencing options.    The State is comparing apples and oranges.          A

“ ‘[d]eferred sentence’ means a sentencing option whereby the court

enters an adjudication of guilt but does not impose a sentence.”          Id.

§ 907.1(2).   The court retains discretion to impose any sentence it

originally could have imposed if the defendant fails to comply “with

conditions set by the court as a requirement of the deferred sentence.”

Id. By contrast, a “ ‘[s]uspended sentence’ . . . imposes a sentence and

then suspends execution,” leaving the court no discretion but to impose

the original sentence in the event of revocation.      Id. § 907.1(3).    The

legislature could choose to treat these sentencing options differently
                                    12

when allowing credits.    We are duty bound to apply the statutes as

written.

      C. The Absurd Results Doctrine. The State argues it would be

absurd to award Anderson sentencing credit for his time “served” living

at home with the electronic ankle bracelet and observes, “In essence,

Anderson requests credit for time he spent committing further sex

offenses and sexually victimizing more young girls.” The State argues we

must construe the statute to avoid this absurd result.

      We recently discussed the absurd results doctrine in statutory

construction in Sherwin-Williams Co. v. Iowa Department of Revenue, 789
N.W.2d 417 (Iowa 2010). We explained the doctrine as follows:

      “[E]ven in the absence of statutory ambiguity, departure
      from literal construction is justified when such construction
      would produce an absurd and unjust result and the literal
      construction in the particular action is clearly inconsistent
      with the purposes and policies of the act.”
789 N.W.2d at 427 (quoting Pac. Ins. Co. v. Or. Auto. Ins. Co., 490 P.2d
899, 901 (Haw. 1971)). In view of our obligation to ascertain the intent of

the legislature,

      we are mindful of the cautionary advice of one commentator
      that “the absurd results doctrine should be used sparingly
      because it entails the risk that the judiciary will displace
      legislative policy on the basis of speculation that the
      legislature could not have meant what it unmistakably said.”

Id. (quoting Sutherland Statutory Construction § 45:12, at 105–07).

      In Sherwin-Williams, we declined to apply the absurd results

doctrine, even though the outcome under the plain language of the

statute—allowing a retailer to claim a manufacturer’s tax credit—

appeared counterintuitive. Id. at 427–28. We emphasized “we will not

ignore clear legislative language merely because it leads to a result that

seems contrary to the court’s expectations.” Id. at 427. Similarly, it may
                                            13

be counterintuitive to allow credit against prison time for the period

Anderson spent living at home wearing an electronic ankle bracelet, but

this result is not so absurd as to permit us to disregard the plain

language of the statute requiring that credit. See Holland, 253 Iowa at

1011, 115 N.W.2d at 164; Iowa R. App. P. 6.904(3)(m).

       State courts in construing their respective state statutes have

reached different conclusions as to whether sentencing credit is awarded

for electronic monitoring and home supervision.                   Several states allow

sentencing credit for electronic monitoring at home. See, e.g., State v.

Guillen, 32 P.3d 812, 813 (N.M. Ct. App. 2001) (holding as a matter of

law   pretrial    electronic     monitoring      and     home     confinement        merits

sentencing credit under its statute); 4 Harris v. Charles, ___ P.3d ___, ___

(Wash. 2011) (noting defendants convicted of a felony receive sentencing

credit for time subjected to electronic and home monitoring pretrial).5

Most courts have held electronic monitoring and home supervision does

not satisfy the “custodial” or related requirements of their state

sentencing credit statutes.          See, e.g., Matthew v. State, 152 P.3d 469,

473 (Alaska Ct. App. 2007) (holding confinement to home and work

through electronic supervision does not equate to “custody”); Bush v.
Arkansas, 2 S.W.3d 761, 766 (Ark. 1999) (finding electronic monitoring

does not place a defendant “in custody” within meaning of sentencing

credit statute); State v. Climer, 896 P.2d 346, 350 (Idaho Ct. App. 1995)

(concluding      “house     arrest”    through      electronic     monitoring       is   not

       4See  N.M. Stat. Ann. § 31–20–12 (West, Westlaw through 1st Reg. legislative
sess. 2011) (“A person held in official confinement . . . shall . . . be given credit for the
period spent in presentence confinement . . . .”).
        5See Wash. Rev. Code Ann. §§ 9.94A.505(6), 9.94A.030(8), (28), (34) (West,

Westlaw through 2011 legislation eff. through May 31, 2011) (stating sentencing credit
is awarded against a felony sentence for presentence “confinement,” which includes
“partial confinement,” “work release,” and “home detention”).
                                           14

“incarceration”); State v. Muratella, 483 N.W.2d 128, 129–30 (Neb. 1992)

(“Being confined to one’s home, subject to electronic monitoring, with the

freedom to engage in employment and probation-related activities, is far

less onerous than being imprisoned.”); State v. Faulkner, 657 N.E.2d
602, 604 (Ohio Ct. App. 1995) (finding pretrial electronic home

monitoring       does    not     entitle    defendant      to    sentencing       credit);

Commonwealth v. Kyle, 874 A.2d 12, 20 (Pa. 2005) (holding time spent

on electronic monitoring while on bail release does not constitute

“custody” within meaning of sentencing credit statute); Tagorda v. State,

977 S.W.2d 632, 633–34 (Tex. Ct. App. 1998) (concluding defendant not

entitled to credit for electronic monitoring as condition of bond before

sentencing). 6

       Neither party cited a case from a state with a statutory provision

similar to Iowa Code section 907.3(3), nor did we find a similar provision.

The cases from other jurisdictions provide little guidance here because

the operative statutory language differs from section 907.3(3). Notably,


        6The state courts that award sentencing credit only when the defendant is

subjected to “custody” or “jail-like” sanctions applied statutes that expressly require
such a standard. See, e.g., Alaska Stat. Ann. § 12.55.025(c) (West, Westlaw through
2010 Second Reg. Sess.) (awarding “credit for time spent in custody”); Ark. Code Ann.
§ 5–4–404 (West, Westlaw through 2011 Reg. Sess.) (requiring probation “custody” or
“imprisonment or confinement” to receive credit against the sentence); Idaho Code Ann.
§ 18–309 (West, Westlaw through 2011 ch. 1–335, eff. on or before July 1, 2011)
(awarding credit “for any period of incarceration”); Neb. Rev. Stat. Ann. § 83–1, 106
(West, Westlaw through Second Reg. Sess. 2010) (providing sentencing credit “to an
offender for time spent in custody”); Ohio Rev. Code Ann. §§ 2921.01(e), 2967.191
(West, Westlaw through 2011 Files 1–19 filed by May 27, 2011) (awarding sentencing
credit for “confinement in any public or private facility”); 42 Pa. Cons. Stat. Ann.
§ 9760(1) (West, Westlaw through 2011 Acts 1–9 and 11–21) (“Credit . . . shall be given
to the defendant for all time spent in custody.”); Tex. Code Crim. Proc. Ann. art. 42.03,
§ 2(a) (West, Westlaw through chapters eff. immediately through ch. 41 of 2011 Reg.
Sess.) (awarding credit for presentencing “time that the defendant has spent in jail”).
The American Bar Association’s “black letter” standards also recommend awarding
sentencing credit for “time spent in custody” prior to trial, sentencing, appeal, or during
probation. ABA Standards for Criminal Justice: Sentencing, Standard 18–3.21(f) (3d
ed. 1994).
                                      15

Iowa’s provision does not limit sentencing credit to custodial settings, but

also allows credit for “commit[ment]” to the DCS “for supervision or

services under section 901B.1 at the level of sanctions which the district

department determines to be appropriate.” Iowa Code § 907.3(3). The

case law in other jurisdictions is the product of different statutory

schemes. Whether defendants should only receive sentencing credit for

time spent living in “jail-like” facilities is a policy question for the

legislature. As shown by the different schemes employed by other state

legislatures,   reasonable    minds   might   differ   as   to   this   policy

determination.    That Iowa falls within a small minority allowing these

sentencing credits does not render the result here absurd.

      Anderson was required to wear the electronic monitoring device

and get permission to leave his home for reasons unrelated to work. He

remained under the daily supervision of his probation officer. It is not

absurd for the Iowa legislature to provide sentencing credit for his time

spent living at home under such restrictions.          To apply the absurd

results doctrine in this case would risk substituting our judgment for

that of the legislature. We apply the statute as written.

      VI. Disposition.

      The plain language of Iowa Code section 907.3(3) entitles Anderson

to sentencing credit for the period of time he was committed to the DCS

for electronic monitoring and home supervision.             Accordingly, the

decision of the court of appeals is vacated, and the district court order

denying credit is reversed.    We remand for entry of an order allowing

Anderson sentencing credit for the period of his electronic monitoring

and home supervision and calculating the number of days to be credited.
                                 16

    COURT OF APPEALS DECISION VACATED; DISTRICT COURT

JUDGMENT REVERSED AND CASE REMANDED.

    All justices concur except Mansfield, J., who takes no part.